EXHIBIT EXECUTIVE EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”) is entered into as of January1, 2009 by and between Todd R. Peters, a natural person (“Executive”), and ATC Technology Corporation, a Delaware corporation (“ATC”).As used herein, the “Company” refers to ATC and/or any direct or indirect subsidiary of ATC.The parties hereto agree as follows: 1.Employment and Term. (a)Full Time and Best Efforts.Subject to the terms set forth herein, the Company agrees to employ Executive as its principal executive officer, with the title of President and Chief Executive Officer, and Executive hereby accepts such employment.During the term of employment, Executive will devote Executive’s full time, best efforts and attention to the performance of Executive’s duties hereunder and to the business and affairs of the Company. (b)Duties.Executive shall perform such duties for the Company as are customarily associated with the position of the principal executive officer, consistent with the Bylaws of the Company and as required by the Board of Directors of the Company (the “Board”).Executive shall report directly to the Board. (c)Company Policies.The employment relationship between the parties shall be governed by the general employment policies and practices of the Company, except that when the terms of this Agreement differ from or are in conflict with such employment policies and practices, this Agreement shall control. (d)Term.The initial term of employment of Executive under this Agreement shall begin as of the date hereof and end on the third anniversary the date hereof, subject to the provisions for termination contained in Section5 and renewal contained in Section1(e). (e)Renewal.Unless the Company shall have given Executive notice that this Agreement shall not be renewed at least 30 days prior to the end of the initial term referred to in Section1(d), the term of this Agreement shall be automatically extended for a period of one year, such procedure to be followed in each such successive period. 2.Compensation and Benefits. (a)Salary.Executive shall receive for services to be rendered hereunder an annual base salary of $450,000, payable on the Company’s regular payroll dates, subject to increase at the discretion of the Company, and subject to standard withholdings for taxes and social security and the like.The Company shall review Executive’s salary on a periodic basis and may, in its sole discretion, increase Executive’s salary. (b)Incentive Plans.During the term hereof, Executive shall be eligible to participate in any annual incentive bonus plan and long-term incentive plan (including, without limitation, any stock incentive plan) of the Company generally available to the Company’s senior executives.Such participation shall be subject to and on a basis consistent with the terms, conditions and administration of any such plan.Executive understands that (i)the Company shall have discretion to determine Executive’s level of participation in any such plan, and (ii)any such plan may be modified or eliminated in the Company’s sole discretion in accordance with applicable law and the terms of such plan. 1 (c)Participation in Benefit Plans.During the term hereof, Executive shall be entitled to participate in any group insurance, hospitalization, medical, dental, health and accident, disability, retirement income or similar plan or program of the Company to the extent that Executive is eligible under the general provisions thereof.The Company may, in its discretion and from time to time, establish additional management benefit programs as it deems appropriate.Executive understands that any such plans may be modified or eliminated in the Company’s discretion in accordance with applicable law. (d)Vacation.Executive shall be entitled to an initial period of annual paid vacation time of five weeks and hereafter the annual period may be increased based on the Company’s policies and procedures.The days selected for Executive’s vacation must be mutually agreeable to the Company and Executive. 3.Perquisites. (a)Financial Planning/Club Dues Allowance.Executive will receive an annual financial planning/club dues allowance equal to 3% of Executive’s base salary paid during such year, which may be increased based on the Company’s policies and procedures.Such allowance shall be paid in substantially equal installments per the Company’s regular payroll dates and shall be subject to applicable withholding. (b)Automobile.Executive shall be entitled to an annual automobile allowance of $24,000, which may be increased based on the Company’s policies and procedures.Such allowance shall be paid in substantially equal installments per the Company’s regular payroll dates and shall be subject to applicable withholding. 4.Business Expenses.Executive shall be reimbursed for documented and reasonable business expenses in connection with the performance of duties hereunder. 5.Termination of Employment.The date on which Executive’s employment by the Company ceases, under any of the following circumstances, shall be defined herein as the “Termination Date.”All capitalized terms used in this Section5 without definition will have the meanings set forth in Section5(j). (a)Termination for Cause.The Company may terminate Executive’s employment at any time for Cause immediately upon written notice to Executive of the circumstances leading to such termination for Cause.If Executive’s employment is terminated for Cause, Executive shall receive payment for all accrued salary through the Termination Date (which in this event shall be the date upon which notice of termination is given) and the Earned Benefits.The Company shall have no obligation to pay severance of any kind nor to make any payment in lieu of notice if Executive is terminated for Cause. (b)Voluntary Termination.Executive may voluntarily terminate employment with the Company at any time upon 30 days’ prior written notice.Within ten days after the Termination Date, Executive shall receive payment for all accrued salary through the Termination Date and the Earned Benefits, after which no further compensation of any kind or severance payment will be payable under this Agreement. 2 (c)Termination Upon Disability.The Company may terminate Executive’s employment in the event Executive suffers a disability that renders Executive unable to perform the essential functions of Executive’s position, even with reasonable accommodation in compliance with the Americans with Disabilities Act, for three consecutive months within any six-month period.Within ten days after the Termination Date, which in this event shall be the date upon which notice of termination is given, Executive shall receive payment for all accrued salary through the Termination Date and the Earned Benefits, after which no further compensation will be payable under this Agreement.The foregoing shall not affect any rights that Executive may have under applicable workers’ compensation laws or any disability plan of the Company. (d)Termination Without Cause.The Company may terminate Executive’s employment without Cause at any time upon 30 days’ prior written notice.Executive will be deemed to have been terminated without Cause if the Company elects not to renew this Agreement pursuant to Section1(e).Within ten days after the Termination Date, Executive shall receive payment for all accrued salary through the Termination Date and the Earned Benefits.In addition (i)Through the second anniversary of the Termination Date the Company will offer continued medical-related insurance coverage (including, as applicable, health, dental, vision and/or cancer) to Executive at the levels and at the rates applicable from time to time to comparable active employees of the Company.COBRA continuation coverage eligibility shall commence as of the day following the second anniversary of the Termination Date.Notwithstanding the above, coverage under the Company’s group medical plan shall cease on the date (A)Executive fails to pay the required premium on time, (B)Executive becomes eligible for coverage under Medicare or the group health plan of any other employer, or (C)the Company terminates its group medical plan as to all its employees. (ii)The Company shall pay Executive as severance the following: (A)If the Termination Date occurs other than within 18 months after a Change in Control, an amount equal to 200% of the sum of (x)Executive’s annual base salary as in effect immediately prior to the Termination Date plus (y)Executive’s target bonus under the IC Plan for the Termination Year; such amount shall be paid in equal installments on each of the Company’s regular payroll dates during the 24-month period commencing on the first such payroll date following the Termination Date (subject to Section5(h)). (B)If the Termination Date occurs within 18 months after a Change in Control, an amount equal to (x)200% of the sum of (1)Executive’s annual base salary as in effect immediately prior to the Termination Date plus (2)Executive’s target bonus under the IC Plan for the Termination Year, plus (y)the Pro Forma Bonus.The severance shall be paid in a single lump sum within ten days after the Termination Date; provided, however, that if the Change in Control is not also a “change in control 3 event” (as defined in Treasury Regulation §1.409A-3(i)(5)) with respect to ATC, the Company will pay the severance described in this Section5(d)(ii)(B) in substantially equal installments during the 24-month period immediately following the Termination Date in accordance with the Company’s regular payroll practices. (iii)The Company will pay an amount up to 7% of Executive’s annual base salary as in effect immediately prior to the Termination Date for the cost of an executive level individualized career transition program through a professional outplacement firm selected by the Company, provided such program is initiated within 30 days after the Termination Date. If Executive dies after the Termination Date, the payment or payments due thereafter under Section5(d)(ii)(A) or (B)shall be made in accordance with the immediately following sentence but the benefits provided in Sections5(d)(i) and (iii)shall terminate as of the date of death.As a condition to receiving the payments and benefits provided by this Section5(d) (other than payment for all accrued salary through the Termination Date and the Earned Benefits, which shall be payable in any case), Executive shall execute and deliver to the Company, within 21 days after the Termination Date, a general release in the form attached hereto as ExhibitA.Executive may select and change a beneficiary or beneficiaries to receive compensation payable hereunder following his death by giving the Company written notice thereof.In the event there is no such named beneficiary, or no surviving named beneficiary, such compensation shall be paid to Executive’s estate. If the basis for Executive’s termination is clause (i)(B) of Section 5(e) below, any reference to “annual base salary as in effect immediately prior to the Termination Date” in this Section 5(d) shall mean Executive’s annual base salary prior to the diminution in such annual base salary. (e)Good Reason.If the Company (i) materially diminishes Executive’s duties, authority, or responsibility as President and Chief Executive Officer of the Company, (ii)materially diminishes Executive’s annual base salary, or (iii)materially breaches this Agreement (any of the foregoing being a “Good Reason Event”), Executive may terminate employment if (A)Executive has given written notice to the Company of the existence of the Good Reason Event no later than 90 days after its initial existence, (B)the Company has not remedied such Good Reason Event in all material respects within 30 days after its receipt of such written notice, and (C)Executive terminated employment within one year following the initial existence of such Good Reason Event.A termination in such circumstances shall be treated as a Company termination without Cause and Executive shall be entitled to the payments and benefits provided in Section5(d). (f)No Other Payments or Benefits.Except as otherwise expressly provided in this Agreement, (i)after the Termination Date Executive will not be entitled to any payments from the Company and (ii)on the Termination Date Executive’s participation in and coverage under the Company’s benefit programs (including the ATC Retirement Savings Plan (i.e., the 401(k) plan) and the Company’s group life and disability insurance plans) shall cease; provided that Executive shall retain any right to convert to individual coverage as permitted under these insurance plans and to any vested benefits under the 401(k) plan and the Company’s stock incentive plans. 4 (g)Withholding.Any amounts payable under this Section5 shall be subject to standard withholdings for taxes and social security and the like. (h)Payments to a Specified Employee.If Executive is a “specified employee” of the Company (as defined in Treasury Regulation Section1.409A-1(i)) and (i)if amounts payable under this Section5 are on account of an “involuntary separation from service” (as defined in Treasury Regulation Section1.409A-1(m)) and if all amounts payable under this Section5 will not be paid on or before March15th of the year immediately following the Termination Date, then the amounts payable during the six-month period immediately following the Termination Date shall equal the lesser of (A)the amount otherwise payable under this Section5 for such six-month period or (B)two times the compensation limit in effect under IRC Section401(a)(17) for the calendar year in which the Termination Date occurs, and any amounts that otherwise would have been payable under this Section5 during such six-month period shall be paid on the first regular payroll date following the end of such six-month period; or (ii)if the Company reasonably determines that such termination is not an “involuntary separation from service” (as defined in Treasury Regulation Section1.409A-1(m)), amounts that would otherwise have been paid during the six-month period immediately following the Termination Date (including any lump sum payments) shall be paid on the first regular payroll date immediately following the end of such six-month period. (i)IRC Section409A.Notwithstanding anything in this Agreement to the contrary, in the event that any amounts payable (or benefits provided) under this Agreement are subject to the provisions of IRC Section409A, to the extent determined necessary, the parties agree to amend this Agreement in the least restrictive manner necessary to avoid imposition of any additional tax or income recognition on Executive under IRC Section409A and the Treasury
